IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TED K. BROWN, Father,                   NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3398

VALERIE HAYS BROWN,
Mother,

     Respondent.
___________________________/

Opinion filed January 8, 2016.

Petition for Writ of Mandamus and/or Prohibition -- Original Jurisdiction.

Ted K. Brown, pro se, Petitioner.

Jeanine B. Sasser of the Law Office of Jeanine B. Sasser, P.A., Jacksonville, for
Respondent.




PER CURIAM.

      Finding petitioner is entitled to a hearing on his motion for enforcement of

timesharing filed April 27, 2015, we grant the petition for writ of mandamus and direct

that the lower tribunal schedule a hearing on this motion. All other relief requested is

denied.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.